Case 20-10644        Doc 79-1     Filed 09/24/20 Entered 09/24/20 15:43:42             Desc Exhibit
                                A - Proposed Order Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MASSACHUSETTS
                                   (EASTERN DIVISION)

In re:
                                                               Chapter 11
THG PROPERTIES LLC;                                      Case Nos. 20-10644-FJB
TOWN HOSPITALITY GROUP, INC.                                       20-11496-FJB

                 Debtor.                                 JOINTLY ADMINISTERED




         ORDER ESTABLISHING BAR DATE IN JOINTLY ADMINISTERED CASES
                   [DEADLINE FOR FILING PROOFS OF CLAIM]

          This matter having come before the Court on the Motion of Debtors THG Properties LLC

(“THG”) and Town Hospitality Group, Inc. (“Town Hospitality” and together with THG the

“Debtors”) for an Order Fixing Deadline for Filing Proofs of Claim (the “Motion”), and good

cause having been shown; it is hereby,

          ORDERED, ADJUDGED and DECREED:

          1.     Except as provided in paragraphs 2 or 3 below, any individual or entity asserting a

claim against the estate of either of the Debtors must file a proof of claim in each case in which a

claim is asserted, with the Clerk’s Office of the United States District Court for the District of

Massachusetts, J.W. McCormack Post Office & Court House, 5 Post Office Square, Suite 1150,

Boston, MA 02109, on or before 4:30 p.m. on _____________________, 2020 (the “Bar Date”).

A proof of claim shall not be deemed filed until it is actually received and time stamped by the

Clerk of the United States Bankruptcy Court at the address above.

          2.     No proof of claim shall be required with respect to any claim listed as liquidated,

undisputed and not contingent in the Debtors’ respective Schedules of Liabilities filed with this

Court on March 5, 2020 as to THG, and July 14, 2020 as to Town Hospitality, provided,
Case 20-10644        Doc 79-1     Filed 09/24/20 Entered 09/24/20 15:43:42            Desc Exhibit
                                A - Proposed Order Page 2 of 2


however, that no such claim may be allowed in an amount exceeding the amount as listed unless

a proof of claim for a higher amount is filed.

       3.      Any individual or entity asserting a claim of the type described in 11 U.S.C.

§502(g), (h) or (i) shall file a proof of claim with the Clerk’s Office, United States Bankruptcy

Court for the District of Massachusetts, at the address specified above by the Bar Date or, if later,

the 30th day after (a) in the case of a claim of the type described in 11 U.S.C. § 502(g), entry of

an Order of this Court approving the rejection of the executory contract or unexpired lease giving

rise to such claim; (b) in the case of a claim of a type described in 11 U.S.C. § 502(h), entry of an

Order or Judgment avoiding such transfer; or (c) in the case of a claim of the type described in

11 U.S.C. § 502(i), the date such type of claim arises.

       4.      Any claim against either Debtor for which a proof of claim is required, but is not

timely filed under the terms of this Order, shall be forever disallowed and barred as a claim

against the debtor whether for purposes of voting, sharing in any distribution, or in any other way

participating as a party in interest in this proceeding.

       5.      The Debtors shall serve a copy of this Order upon all creditors listed in the

Debtors’ Schedules, and all parties who filed or entered their appearance in these cases, within

fourteen (14) days after entry of this Order. Service of this Order shall constitute effective notice

of the Bar Date. The Debtors shall promptly file a certificate of service with this Court.


Entered this _______ day of ___________, 2020.



                                                       __________________________
                                                       Honorable Frank J. Bailey
                                                       United States Bankruptcy Judge




                                                   2
